Order entered December 12, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00197-CV

                       IN THE INTEREST OF V.I.P.M., A CHILD

                     On Appeal from the 330th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-13-02616

                                         ORDER
       Before the Court are appellant’s December 11, 2019 motion for clarification regarding

this Court’s August 29, 2019 order and emergency motion to compel the trial court to set child

support in accordance with the guidelines stipulated in the Texas Family Code. We DENY the

motions.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE